Citation Nr: 1212685	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  09-00 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a bilateral hip disorder.

3.  Entitlement to service connection for a gastrointestinal disorder.

4.  Entitlement to service connection for a respiratory disorder, including asthma.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for headaches.  

7.  Entitlement to an initial compensable rating for residuals, postoperative right shoulder dislocation, from April 23, 1985 to July 19, 2007.

8.  Entitlement to an initial rating in excess of 30 percent for residuals, postoperative right shoulder dislocation with degenerative joint disease and humeral deformity, from July 20, 2007, forward.

9.  Entitlement to an initial rating in excess of 10 percent for surgical scar, status post Bristow procedure, right shoulder.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to April 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 1985 and January 2008 rating decisions of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the October 1985 rating decision, service connection was granted for post-operative residuals of right shoulder dislocation and a noncompensable rating was assigned effective April 23, 1985.  In addition, service connection was denied for a right knee disability, a bilateral hip disability, a gastrointestinal bleed, and asthma.  The Veteran submitted a timely notice of disagreement and in November 1985, a statement of the case was issued.  In December 1985, the Veteran's representative submitted a statement which served as a substantive appeal as to the issues of entitlement to a compensable rating for post-operative residuals of right shoulder dislocation, as well as the issues service connection for a right knee disability, a bilateral hip disability, a gastrointestinal bleed, and asthma.  

In the January 2008 rating decision, the RO granted a 10 percent rating for the postoperative right shoulder dislocation with degenerative joint disease and humeral deformity, effective from July 20, 2007.  The RO also awarded service connection for a surgical scar, status post Bristow procedure, right shoulder, and assigned a noncompensable disability rating effective from July 20, 2007.  Finally, the RO denied service connection for migraine headaches and a left knee disorder.

In December 2008, the RO awarded an increased rating of 30 percent for the postoperative right shoulder dislocation with degenerative joint disease and humeral deformity and an increased rating of 10 percent for the surgical scar, status post Bristow procedure, right shoulder, each effective from July 20, 2007.   

In November 2011, the Veteran testified before the undersigned via video conference from the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The service treatment records reflect that the in December 1983, the Veteran mentioned that he had suffered a head injury.  In January 1984, the Veteran related that he had a headache which had lasted four days.  The diagnosis was post-traumatic headache.  In June 1984, the Veteran was in a car accident.  It was noted that the Veteran's head had hit the steering wheel and he lost consciousness.  Subsequently, blurred vision and dizziness were reported.  After the accident, in pertinent part, the Veteran reported right lower extremity weakness as well as headaches. On numerous occasions in September 1984, the Veteran stated that he had experienced a continuous headache since June 1984.  In October 1984, the Veteran also specified having right knee pain which was diagnosed as chondromalacia patella.  In November 1984, the Veteran had a major gastrointestinal bleed.  At his February 1985 medical board hearing, the Veteran related that it hurt to bend his right knee.  

Post-service, the Veteran was treated by Dr. Marshall Dickholtz in at least 1985.  One letter has been received from that physician, but his complete medical records have not been obtained.  In significant part, his January 1985 letter indicated that he had treated the Veteran for "injuries sustained in an accident" which included shoulder injury.  

Lay evidence dated in 1985 is also of record which noted that the Veteran had been injured during the inservice car accident.  It was noted that the Veteran had limped since that time.  It was not indicated if the limp was due to the low back, hips, knees, or a combination thereof.  

In May 1985, the Veteran was afforded a VA examination.  In pertinent part, he complained of right knee and hip pain.  It appears that "right knee arthritis" was written as a diagnosis, but arthritis was scribbled out.  The x-rays did not show arthritis.  

In November 2009, the Veteran was afforded a VA examination,  with regard to headaches, the Veteran related that he had headaches since the inservice car accident.  The examiner felt that he Veteran had muscle contraction headaches due to recent onset and not related to service.  With regard to the right knee, the Veteran related that his right knee struck the interior of the car during the inservice car accident.  The Veteran indicated that he underwent knee surgery at Evanston Hospital in approximately 1999.  The examiner indicated that the Veteran had degenerative arthritis of the right knee, but felt that there was no prior trauma to the right knee documented.  The examiner stated that there was no mention of a knee injury or knee evaluation in the service treatment records.  

At this juncture, the Board notes that the Veteran was not evaluated for traumatic brain injury, despite the inservice findings of a loss of consciousness.  In addition, the service treatment records do record complaints of right knee injury as reported by the Veteran in his medical board hearing and a diagnosis of chondromalacia patella was made during service.  So, the examiner did not thoroughly review the record.  No evaluation was made of the left knee, hips, respiratory, or gastrointestinal system.  

At his hearing, the Veteran reported that he has received medical treatment from Stephen M. Kashian, M.D. of the Orchard Medical Group, for multiple medical problems.  VA requested medical records pertaining to the knees, dated from January 2003, only.  Several letters from this physician have been received, but his complete clinical records are not contained in the claims file.  

In sum, the Veteran is competent to report that he was in a car accident during service.  He is competent to state that he hurt his knees, hips, and head.  He is competent to report that he was told that he had a gastrointestinal bleed.  He is competent to report asthma symptoms.  Since his claim has been pending since service, the post-service treatment records from Dr. Marshall Dickholtz must be obtained, if possible.  In addition, the complete treatment records of Dr. Stephen M. Kashian of the Orchard Medical Group should be obtained.  The Veteran has reported knee surgery at Evanston Hospital or Edison Hospital.  These records must be obtained.  

With regard to examination, as noted, the recent VA examination was not based on a thorough review of the claims file and it was incomplete.  The Veteran should be afforded a VA examination to determine if claimed bilateral knee, bilateral hip, gastrointestinal, and asthma disabilities are etiologically related to service.  In addition, the Veteran has claimed that his hip disabilities are etiologically related to his service-connected low back disability, so an assessment of any etiological relationship between his hips and low back should be made.  The Veteran has not been afforded a traumatic brain injury examination.  Based on the inservice medical findings as well as the Veteran's statements, he should be afforded this type of examination.  

With regard to the right shoulder, the higher rating claim has been pending since the date of service connection.  A current examination addressing the nature and severity of all of the symptoms of the Veteran's right shoulder disorder and scar should be completed.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence for the relevant time period).  

Finally, the Veteran should also be provided notice of the information and evidence necessary to substantiate his claims for service connection for a bilateral hip disorder, to include on a secondary basis, and for a gastrointestinal disorder.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter informing him about the information and evidence not of record (1) that is necessary to substantiate his claim for service connection for a bilateral hip disorder on a direct basis and as secondary to his back disorder (see 38 C.F.R. § 3.310), and for a gastrointestinal disorder; (2) that VA will seek to obtain; and (3) that he is expected to provide.

2.  Ask the Veteran to identify all medical care providers (VA and non-VA) who have treated him for his right shoulder, scar of the right shoulder, right knee, left knee, right hip, left hip, respiratory, gastrointestinal, and headache disorders since his separation from service in April 1985.  Efforts should be taken to obtain all records adequately identified by the Veteran.

3.  Make arrangements to obtain the Veteran's complete treatment records from Stephen M. Kashian, M.D. of the Orchard Medical Group; Evanston Hospital and/or Edison Hospital; and Dr. Marshall Dickholtz.   

4.  Thereafter, schedule the Veteran for a VA orthopedic examination of his hips, knees, and right shoulder.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

The complete record should be considered, including the lay evidence from the Veteran, his family, and his friend/coworker.  

The examiner should identify all current right knee, left knee, right hip, and left hip disorders found to be present. 

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right knee, left knee, right hip, and left hip disorders had their clinical onset during service or are related to any in-service disease, event, or injury, to include any inservice motor vehicle accident.  In providing this opinion, the examiner should acknowledge the diagnosis of right knee chondromalacia during service in October 1984 and the Veteran's complaints that it hurt to bend his right knee in February 1985, as well as the complaints and findings made on post-service VA examination in May 1985.

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not that any current right and/or left hip disorder is proximately due to, or the result of, the service-connected low back disability.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right and/or left hip disorder is permanently aggravated by the Veteran's service-connected low back disability.  

With regard to the right shoulder, the examiner should perform range of motion tests and indicate at what degree motion is limited, to include by pain.  The examiner should also indicate whether the service-connected right shoulder disability is productive of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of motion or additional functional loss.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.

The examiner should also determine if there is ankylosis present and, if so, describe the nature of the ankylosis.

The examiner should provide a detailed description of the Veteran's right shoulder scar, to include any functional impairment.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

5.  Schedule the Veteran for a VA traumatic brain injury examination.  The examiner should review the claims folder in conjunction with the examination.  Any indicated tests should be accomplished.  

The complete record should be considered, including the lay evidence from the Veteran, his family, and his friend/coworker.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not that any current brain disease, including headaches, had its clinical onset during service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should acknowledge that during service in December 1983 the Veteran mentioned that he had suffered a head injury; in January 1984  he related that he had a headache which had lasted four days and was diagnosed as having post-traumatic headaches; in June 1984 he was in a car accident and it was noted that his head had hit the steering wheel and he lost consciousness, subsequently, blurred vision and dizziness were reported; after the accident, in pertinent part, the Veteran reported right lower extremity weakness as well as headaches; and on numerous occasions in September 1984, the Veteran stated that he had experienced a continuous headache since June 1984. 

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

6.  Schedule the Veteran for VA gastrointestinal and respiratory examinations.  The examiners should review the claims folder in conjunction with the examinations.  Any indicated tests should be accomplished.  

The complete record should be considered, including the lay evidence from the Veteran, his family, and his friend/coworker.  

Gastrointestinal

The gastrointestinal examiner should identify all current gastrointestinal disorders found to be present. 

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current gastrointestinal disorder had its clinical onset during service or is related to any in-service disease, event, or injury, to include the major gastrointestinal bleed in November 1984.

Respiratory

The respiratory examiner should identify all current respiratory disorders found to be present. 

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current respiratory disorder had its clinical onset during service or is related to any in-service disease, event, or injury.

The examiners should provide complete rationale for all opinions expressed and conclusions reached.  

7.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.  

8.  Finally, readjudicate the claims on appeal.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



